The judgment sustained by the Court's opinion, quashes the judgment of the circuit court although the opinion does not conclude the question decided by the circuit court and argued on petition for certiorari in this Court.
As stated by the Chief Justice in his concurring opinion, the real question is whether the lien is superior to the constitutional exemption. This lien is provided for under Chapter 85, Laws of Florida, 1941. Chapter 86 provides remedies for enforcement of the statutory lien accruing under Chapter 85. *Page 697 
Sec. 86.09, F.S. '41, F.S.A., provides: "The courts of this State shall always be open to hear and determine causes arising under this law."
This is, undoubtedly, a cause arising under this law. Both parties have presented their contentions in a bona fide case in the county court. The county court so treated it and gave judgment thereon. On appeal the circuit court treated it as a cause and gave judgment in keeping with the issues and the several arguments and contentions of the parties. It seems to the writer that the opinion accompanying the judgment of this Court leaves considerable doubt as to whether the rights of lien holders are superior to the claim of exemption. There is also doubt as to what may be done when the articles have been detained for a period of ninety days.
This writer is of the opinion that the judgment of the circuit court was correct. There are two kinds of liens. One pursuant to contract; the other pursuant to law. The latter may be subdivided into several kinds but for the purpose of this opinion we may limit the discussion to two classes of statutory liens: first, those created pursuant to a mandate of the Constitutiori and second, those created without a constitutional mandate. The former are those created pursuant to Section 22, Article XVI of the Florida Constitution. The one we are concerned with in this case falls under the latter class; that is, it was not provided for by the constitutional mandate. Now it would seem logical that, as to those liens created pursuant to constitutional mandate, they would prevail as against a constitutional exemption; whereas, those depending entirely upon legislative authority could never rise to the dignity of a constitutional exemption. If this is not true, then the Legislature, by creating liens, might eliminate the benefits of constitutional exemption.
As to the contention of Waiver, we have long ago held that the head of a family could not waive his exemption rights by signing a note reciting that he was waiving all constitutional homestead rights. It seems, therefore, we could not say that a waiver could be made by less formality.
BUFORD, J., concurs. *Page 698